Exhibit 10.29
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”), is effective as of 03/01/2006
(the “Effective Date”) by and between Cornerstone BioPharma, Inc., a Delaware
corporation (the “Company”), and Chenyqua Baldwin (the “Executive”), an
individual residing in North Carolina.
WITNESSETH:
     WHEREAS, the Company wishes to employ the Executive, and the Executive
desires to accept employment with the Company, upon the terms and conditions of
this Agreement.
     NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
herein, and of other good and valuable consideration, including the employment
of the Executive by the Company and the compensation to be received by the
Executive from the Company from time to time, and specifically the compensation
to be received by the Executive pursuant to Section 4 hereof, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, hereby agree as follows:
     1. Employment. The Company hereby employs the Executive and the Executive
hereby accepts employment as Vice President — Finance of the Company upon the
terms and conditions of this Agreement.
     2. Duties. The Executive shall faithfully perform all duties of the Company
related to the position or positions held by the Executive, including but not
limited to all duties set forth in this Agreement and/or in the Bylaws of the
Company related to the position or positions held by the Executive and all
additional duties that are prescribed from time to time by the Board of
Directors of the Company (the “Board”) or other designated officers of the
Company. The Executive shall devote the Executive’s full time and attention to
the performance of the Executive’s duties and responsibilities on behalf of the
Company and in furtherance of its best interests; provided, however, that the
Executive, subject to the Executive’s obligations hereunder, shall also be
permitted to make personal investments, perform reasonable volunteer services
and, with the prior consent of the Company, serve on outside boards of directors
for non-profit corporations. The Executive shall comply with all Company
policies, standards, rules and regulations (the “Company Policies”) and all
applicable government laws, rules and regulations that are now or hereafter in
effect. The Executive acknowledges receipt of copies of all written Company
Policies that are in effect as of the date of this Agreement.
     3. Term. Unless earlier terminated as provided herein, the initial term of
this Agreement shall commence on the Effective Date and shall continue until
12/31/2006. Thereafter, this Agreement shall automatically renew on a
year-to-year basis on the same terms and conditions set forth herein unless:
(a) earlier terminated or amended as provided herein or (b) either party gives
written notice of non-renewal at least sixty (60) days prior to the end of the
initial term or any renewal term of this Agreement. The initial term of this
Agreement and all renewals thereof are referred to herein as the “Term.”

 



--------------------------------------------------------------------------------



 



     4. Compensation. During the Term, as compensation for the services rendered
by the Executive under this Agreement, the Executive shall have previously
received or be entitled to receive the following (all payments are subject to
applicable withholdings):
          (a) Base Salary. The Executive shall receive a monthly salary of
$13,433.33 (equal to an annual salary of $161,200.00) payable in accordance with
the then-current standard payroll policies of the Company or as otherwise agreed
to by the parties. The Executive’s salary may be increased from time to time by
the Board.
          (b) Bonuses. The Executive shall be eligible to participate in all
bonus or profit sharing plans adopted by the Board. The amount awarded to the
Executive under any profit sharing or bonus plan shall be in the discretion of
the Board or any committee administering such plan, based on its assessment of
the Executive’s and the Company’s performance during the relevant period, but it
is the expectation of the Company that any such bonus would be in the range of
0% to 35% of the Executive’s annual base salary.
          (c) Options. On 7/1/2005, the Executive was granted an option to
purchase up to 40,000 shares of the Common Stock of Cornerstone BioPharma
Holdings, Inc., a Delaware corporation and parent corporation of the Company
(“Parent”), at an exercise price of $.25 per share. The terms and conditions of
such option, including vesting, are governed by a[n] [Nonstatutory] [Incentive]
Stock Option Agreement issued by the Company to the Executive under Parent’s
Stock [Option] [Incentive] Plan.
          (d) Restricted Stock. On 05/12/2005, the Executive purchased 750,000
shares of the Common Stock of Parent for $.0001 per share. The terms and
conditions for such purchase were set forth in a Stock Purchase Agreement
entered into between Parent and the Executive.
          (e) Benefits. The Executive shall be entitled to receive those
benefits provided from time to time to other executive employees of the Company,
in accordance with the terms and conditions of the applicable plan documents;
provided that, the Executive meets the eligibility requirements thereof. All
such benefits are subject to amendment or termination from time to time by the
Company without the consent of the Executive or any other employee of the
Company.
          (f) Vacation. The Executive shall be entitled to four (4) weeks paid
vacation per calendar year (with the vacation for any partial year being
prorated) to be taken at such times as may be approved by his/her supervisor. A
maximum of five (5) vacation days earned in one calendar year may be used in the
next subsequent calendar year. Upon the termination of the Executive’s
employment with the Company, cash shall be paid in lieu of accrued but unused
vacation.
          (g) Business Expenses. The Company shall pay, or reimburse the
Executive for, all reasonable expenses incurred by the Executive directly
related to conduct of the business of the Company; provided that, the Executive
complies with the Company’s policies for the reimbursement or advancement of
business expenses that are now or hereafter in effect.

2



--------------------------------------------------------------------------------



 



     5. Termination. This Agreement and the Executive’s employment by the
Company shall or may be terminated, as the case may be, as follows:
          (a) Termination upon Expiration of the Term. This Agreement and the
Executive’s employment by the Company shall terminate upon the expiration of the
Term.
          (b) Termination by the Executive. The Executive may terminate this
Agreement and his employment by the Company thirty (30) days after notice to the
Company.
          (c) Termination by the Company. The Company may terminate this
Agreement and the Executive’s employment by the Company upon notice to the
Executive (or his personal representative):
               (i) at any time and for any reason;
               (ii) upon the death of the Executive, in which case this
Agreement shall terminate immediately; provided that, such termination shall not
prejudice any benefits payable to the Executive’s spouse or beneficiaries which
are fully vested as of the date of death;
               (iii) if the Executive is permanently disabled (as defined
herein), in which case this Agreement shall terminate immediately; provided
that, such termination shall not prejudice any benefits payable to the
Executive, the Executive’s spouse or beneficiaries which are fully vested as of
the date of the termination of this Agreement. For purposes of this Agreement,
the Executive shall be considered permanently disabled when a qualified medical
doctor mutually acceptable to the Company and the Executive or the Executive’s
personal representative shall have certified in writing that: (a) the Executive
is unable, because of a medically determinable physical or mental disability, to
perform substantially all of the Executive’s duties, with or without a
reasonable accommodation, for more than one hundred and eighty (180) calendar
days measured from the last full day of work; or (b) by reason of mental or
physical disability, it is unlikely that the Executive will be able, within one
hundred and eighty (180) calendar days, to resume substantially all business
duties and responsibilities in which the Executive was previously engaged and
otherwise discharge the Executive’s duties under this Agreement;
               (iv) upon the liquidation, dissolution or discontinuance of
business by the Company in any manner or the filing of any petition by or
against the Company under any federal or state bankruptcy or insolvency laws,
which petition shall not be dismissed within sixty (60) days after filing;
provided that, such termination shall not prejudice the Executive’s rights as a
stockholder or a creditor of the Company; or
               (v) “for cause” (as defined herein). “For cause” shall be
determined by the Board by a majority vote without the participation of the
Executive in such vote and shall mean:
                    (1) Any material breach of the terms of this Agreement by
the Executive, or the failure of the Executive to diligently and properly
perform the Executive’s duties for the Company or the Executive’s failure to
achieve the objectives specified by the Board;

3



--------------------------------------------------------------------------------



 



                    (2) The Executive’s misappropriation or unauthorized use of
the Company’s tangible or intangible property, or breach of the Proprietary
Information Agreement (as defined herein);
                    (3) Any material failure to comply with the Company Policies
or any other policies and/or directives of the Board;
                    (4) The Executive’s use of illegal drugs or any illegal
substance, or the Executive’s use of alcohol in any manner that materially
interferes with the performance of the Executive’s duties under this Agreement;
                    (5) Any dishonest or illegal action (including, without
limitation, embezzlement) or any other action whether or not dishonest or
illegal by the Executive which is materially detrimental to the interest and
well-being of the Company, including, without limitation, harm to its
reputation;
                    (6) The Executive’s failure to fully disclose any material
conflict of interest the Executive may have with the Company in a transaction
between the Company and any third party which is materially detrimental to the
interest and well-being of the Company;
                    (7) Any adverse action or omission by the Executive which
would be required to be disclosed pursuant to public securities laws or which
would limit the ability of the Company or any entity affiliated with the Company
to sell securities under any Federal or state law or which would disqualify the
Company or any affiliated entity from any exemption otherwise available to it;
or
                    (8) The Executive’s violation of the Company’s Policies
prohibiting harassment, unlawful discrimination, retaliation or workplace
violence.
          (d) Obligations of the Company Upon Termination.
               (i) Upon the termination of this Agreement: (A) pursuant to the
expiration of the Term; (B) by the Executive pursuant to paragraph 5(b); or
(C) by the Company pursuant to paragraph 5(c)(ii), (iii), (iv), or (v), the
Company shall have no further obligations hereunder other than the payment of
all compensation and other benefits payable to the Executive through the date of
such termination.
               (ii) Upon termination of this Agreement: by the Company pursuant
to paragraph 5(c)(i) and provided the Executive executes and does not revoke a
Release and Settlement Agreement in the form acceptable to the Company: (1) the
Company shall pay the Executive an amount equal to 3 months base salary (less
all applicable deductions) payable in a lump sum thirty (30) days after the
termination of Executive’s employment with the Company; (2) the Executive shall
to be entitled to receive all Company benefits to which the Executive was
entitled as of the date of termination, subject to the terms of all applicable
benefit plans and to the extent such benefits can be provided to a non-employee
(or to the extent such benefits cannot be provided to non-employees, then the
Company shall pay to Executive on the first business day of each month during
the applicable period the amount that the Company was paying the

4



--------------------------------------------------------------------------------



 



applicable third party for such benefits immediately prior to the termination of
Executive’s employment with the Company), at the same average level and on the
same terms and conditions which applied immediately prior to the date of the
Executive’s termination, for the shorter of: (i) 3 months following the date of
such termination or (ii) until the Executive obtains reasonably comparable
coverage from another employer. Notwithstanding the foregoing, if and to the
extent required in order to avoid the imposition on Executive of any excise tax
under Section 409A (“Code Section 409A”) of the Internal Revenue Code of 1986,
as amended (the “Code”), the payment of any severance or other payments under
this Section 5 shall not commence until, and shall be made on, the first
business day after the date that is six (6) months following the date of
Executive’s termination of employment, and in such event the initial payment
shall include a catch-up amount covering amounts that would otherwise have been
paid during the six-month period following Executive’s termination date.
     6. Proprietary Information Agreement. The terms of the Proprietary
Information, Inventions, Non-Competition and Non-Solicitation Agreement by and
between the Company and the Executive, dated 03/01/2006 (the “Proprietary
Information Agreement”), are hereby incorporated by reference and are a material
part of this Agreement.
     7. Representations and Warranties.
          (a) The Executive represents and warrants to the Company that the
Executive’s performance of this Agreement and as an employee of the Company does
not and will not breach any noncompetition agreement or any agreement to keep in
confidence proprietary information acquired by the Executive in confidence or in
trust prior to the Executive’s employment by the Company. The Executive
represents and warrants to the Company that the Executive has not entered into,
and agrees not to enter into, any agreement that conflicts with or violates this
Agreement.
          (b) The Executive represents and warrants to the Company that the
Executive has not brought and shall not bring with the Executive to the Company,
or use in the performance of the Executive’s responsibilities for the Company,
any materials or documents of a former employer which are not generally
available to the public or which did not belong to the Executive prior to the
Executive’s employment with the Company, unless the Executive has obtained
written authorization from the former employer or other owner for their
possession and use and provided the Company with a copy thereof.
     8. Indemnification by the Executive. The Executive shall indemnify and hold
harmless the Company, its directors, officers, stockholders, agents, and
employees against all claims, costs, expenses, liabilities, and lost profits,
including amounts paid in settlement, incurred by any of them as a result of the
breach by the Executive of any provision of this Agreement.
     9. Notices. All notices, requests, consents, approvals, and other
communications to, upon, and between the parties shall be in writing and shall
be deemed to have been given, delivered, made, and received when: (a) personally
delivered; (b) deposited for next day delivery by Federal Express, or other
similar overnight courier services; (c) transmitted via telefacsimile or other
similar device to the attention of the Company President or Chief Executive
Officer with

5



--------------------------------------------------------------------------------



 



receipt acknowledged; or (d) three (3) days after being sent or mailed by
certified mail, postage prepaid and return receipt requested, addressed to the
Company at 2000 Regency Parkway, Cary, North Carolina 27511, and to the
Executive at 645 Emily Lane, Chapel Hill, NC 27516.
     10. Effect. This Agreement shall be binding on and inure to the respective
benefit of the Company and its successors and assigns and the Executive and his
personal representatives.
     11. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the matters set forth herein and supercedes
all prior agreements and understandings between the parties with respect to the
same. To the extent any conflict exists or arises between this agreement and any
other Company policy or procedure, this agreement shall take precedence and
govern.
     12. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision.
     13. Amendment and Waiver. No provision of this Agreement, including the
provisions of this Paragraph, may be amended, modified, deleted, or waived in
any manner except by a written agreement executed by the parties.
     14. No Assignment. Neither this Agreement nor any interest herein may be
assigned by either party without the consent of the other party.
     15. Construction. This Agreement shall be construed and enforced in
accordance with the laws of the State of North Carolina, other than its rules
with respect to choice of law.
     16. Consent to Jurisdiction and Venue. Each of the parties agrees that any
suit, action, or proceeding arising out of this Agreement may be instituted
against it in the District Court of Wake County, North Carolina or in the United
States District Court for the Eastern District of North Carolina (assuming that
such court has subject matter jurisdiction over such suit, action or
proceeding). Each of the parties hereby waives any objection that it may have to
the venue of any such suit, action, or proceeding, and each of the parties
hereby irrevocably consents to the personal jurisdiction of any such court in
any such suit, action, or proceeding.
     17. Counterparts. This Agreement may be executed in more than one
counterpart, each of which shall be deemed an original, and all of which shall
be deemed a single agreement.
     18. Headings. The headings herein are for convenience only and shall not
affect the interpretation of this Agreement.
[The remainder of this page is intentionally left blank.]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Employment Agreement as
of the day and year first above written.

            Cornerstone BioPharma, Inc.
      By:   /s/ Craig Collard         Name:           Title:           Executive
      /s/ Chenyqua Baldwin       (Signature)     

7